 1   Mark P. Robinson, Jr.                           James J. Pisanelli, SBN 4027
     Pro hac vice                                    JJP@pisanellibice.com
 2   Daniel S. Robinson                              Todd L. Bice, SBN 4534
 3   Pro hac vice                                    TLB@pisanellibice.com
     ROBINSON CALCAGNIE, INC.                        Debra L. Spinelli, SBN 9695
 4   19 Corporate Plaza Drive                        DLS@pisanellibice.com
     Newport Beach, CA 92660                         PISANELLI BICE PLLC
 5   (949) 720-1288; Fax (949) 720-1292              400 South 7th Street
     mrobinson@robinsonfirm.com                      Las Vegas, NV 89101
 6                                                   (702) 214-2100
 7   Robert T. Eglet
     Nevada Bar No. 3402                             Brad D. Brian
 8   Robert M. Adams                                 Pro hac vice
     Nevada Bar No. 6551                             Michael R. Doyen
 9   Richard K. Hy                                   Pro hac vice
     Nevada Bar No. 12406                            Bethany W. Kristovich
10
     EGLET ADAMS                                     Pro hac vice
11   400 S. Seventh St., Suite 400                   John M. Gildersleeve
     Las Vegas, NV 89101                             Pro hac vice
12   (702) 450-5400; Fax: (702) 450-5451             MUNGER, TOLLES & OLSON LLP
     eservice@egletlaw.com                           350 South Grand Avenue, 50th Floor
13                                                   Los Angeles, CA 90071
     Kevin R. Boyle                                  (213) 683-9100; Fax: (213) 687-3702
14
     Pro hac vice
15   Rahul Ravipudi                                  Attorneys for Defendants
     Nevada Bar No. 14750
16   PANISH SHEA & BOYLE LLP
     8816 Spanish Ridge Ave.
17   Las Vegas, NV 89148
     (702) 560-5520; Fax: (702) 975-2515
18
     boyle@psblaw.com
19
     Attorneys for Plaintiffs
20
                                    UNITED STATES DISTRICT COURT
21
22                                            DISTRICT OF NEVADA
      RACHEL SHEPPARD, et al.,                                  CASE NO.: 2:18-cv-01120-RFB-VCF
23
24                              Plaintiffs,
      vs.
25                                                         STIPULATION AND ORDER
                                                           REMANDING MATTER TO THE
      MANDALAY    BAY,        LLC,                f/k/a    EIGHTH JUDICIAL DISTRICT COURT
26    MANDALAY CORP., et al.;
27
                                Defendants.
28
                                                          -1-

                                              STIPULATION AND ORDER
 1          WHEREAS Plaintiffs’ and Defendants’ continued mediation efforts have been successful;
 2          WHEREAS Plaintiffs and Defendants have reached a settlement agreement;
 3
            WHEREAS consistent with the parties’ settlement agreement, the parties stipulate to
 4
     remand this action to the Eighth Judicial District Court, Clark County, Nevada, to facilitate and
 5
     advance the settlement process; and
 6
 7          WHEREAS in accordance with the settlement agreement, this stipulation to remand is

 8   without prejudice to Defendants’ position regarding federal court jurisdiction, and shall not be

 9   relied upon or used in any way to oppose federal court jurisdiction in any proceeding or action;
10   IT IS HEREBY STIPULATED AND AGREED THAT:
11
        1. This action be remanded to the Eighth Judicial District Court, Clark County, Nevada; and
12
        2. This case (2:18-cv-01120-RFB-VCF) should be closed.
13
14   DATED: October 8, 2019                        ROBINSON CALCAGNIE, INC.
15
16                                                 /s/ Daniel S. Robinson
                                                   Mark P. Robinson, Jr.
17                                                 Daniel S. Robinson

18   DATED: October 8, 2019                        EGLET ADAMS
19

20                                                 /s/ Robert T. Eglet
                                                   Robert T. Eglet
21                                                 Robert M. Adams
                                                   Richard K. Hy
22
     DATED: October 8, 2019                        PANISH SHEA & BOYLE LLP
23
24
                                                   /s/ Kevin R. Boyle
25                                                 Kevin R. Boyle
                                                   Rahul Ravipudi
26
                                                   Counsel for Plaintiffs
27
28
                                                     -2-

                                           STIPULATION AND ORDER
 1   DATED: October 8, 2019                          MUNGER TOLLES & OLSON LLP
 2

 3                                                   /s/ Bethany W. Kristovich
                                                     Brad D. Brian
 4                                                   Michael R. Doyen
                                                     Bethany W. Kristovich
 5                                                   John M. Gildersleeve
 6                                                   PISANELLI BICE PLLC
 7                                                   James J. Pisanelli
                                                     Todd L. Bice
 8                                                   Debra L. Spinelli

 9                                                   Attorneys for MGM Resorts International,
                                                     Mandalay Bay, LLC, Mandalay Resort Group,
10
                                                     MGM Resorts Festival Grounds, LLC, MGM
11                                                   Resorts Venue Management, LLC

12

13   IT IS SO ORDERED, THAT:
14      1. This action shall be remanded to the Eighth Judicial District Court, Clark County, Nevada; and
15      2. This case (2:18-cv-01120-RFB-VCF) be closed.
16

17
     DATED: October 9, 2019.
18                                                  Honorable Richard F. Boulware, II
                                                    United States District Judge
19

20
21

22

23

24

25

26

27

28
                                                       -3-

                                          STIPULATION AND ORDER
 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on this 8th day of October 2019, I caused to be electronically filed the
 3   foregoing STIPULATION AND ORDER REMANDING MATTER TO THE EIGHTH
 4   JUDICIAL DISTRICT COURT via the Court’s Electronic Case Filing (CM/ECF) system. I

 5   understand that notification of this filing will be sent to all counsel of record in this matter who are
     on the Court’s CM/ECF service list.
 6
 7
                                         /s/ Crystal Garcia
 8                                      Employee of EGLET ADAMS
 9

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                       -2-

                                           STIPULATION AND ORDER
